DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The effective filing date for claims 9-17 is held to be 9 August 2018 as the provisional applications 62/543075 and 62/542876 do not support the full breadth of parent claim 9.  Specifically, the provisional applications do not provide original support for at least a conveyance tube having a double wall construction with insulation disposed between an inner wall and an outer wall and a first auger and a second auger which are driven by a drive system in a counter-rotating configuration.
Drawings
The replacement drawings of Figures 14-21 were received on 30 April 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate two different parts in Figure 1.  The Examiner believes one instance of “106” was intended to be “108” for indicating the “front wall” as recited in [0041] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the enclosed tube inlet" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the inlet end--.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner et al. (US 5,263,267; hereinafter “Buttner”) in view of Moarn et al. (US 2013/0174438; hereinafter “Moarn”), Folk et al. (US 2017/0254164; hereinafter “Folk) and Tanaka (US 5,348,704)..
In regard to claim 9, Buttner discloses an apparatus for reducing volatile content of feed materials comprising a conveyance tube (housing 59) extending from an inlet end (proximal infeed chute 102) to an outlet end (dried material outlet 110), the conveyance tube having a double wall construction with insulation disposed between an inner wall and an outer wall (insulation 64 in the hollow side panels 61,62 and the hollow bottom pan 63); a first and second auger (screws 80 and 81) 
Buttner is silent to wherein the means for supplying heat comprises an infrared heater and in regard to a water injection system for injecting water into the conveyance tube.  
Moarn discloses an infrared treatment system for killing pathogens in a waste stream comprising a conveyance tube (housing 110) extending from an inlet end (process inlet 112) to an outlet end (process outlet 114) and having a conveyor belt 122 therein, and infrared heaters (upper infrared heating system 130 and lower infrared heating system 140) mounted to the conveyance tube such that heating elements (130a,b,c and 140a,b,c) are exposed to an interior of the conveyance tube.  See Figures 1-4 and paragraphs [0029]-[0033].
Folk discloses an induction heater for heating and drying materials in a screw conveyor.  Folk teaches that a fire suppression system can be used to deliver water to the heater to extinguish or prevent the spread of fire in the main tube 50.  See paragraphs [0084]-[0086] and Figure 1.
Tanaka discloses an apparatus and method for waste disposal.  Tanaka discloses a fire suppression system 178 mounted adjacent to a decontamination chamber 12 which utilizes dry heat sterilization.  The fire suppression system includes a temperature sensor which activates (i.e. via a necessary component of a “control system”) the system if the temperatures in the decontamination chamber reaches a predetermined combustion range.  The canister of the fire suppression system contains a known fire suppressant (water is a fire suppressant as recognized by Folk above) for injection into the chamber in the event of a fire via conduit 180.  It is viewed that the conduit necessarily contains structure equivalent to a valve to allow for the selective release of the fire suppressant when activated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the infrared heating systems of Moarn for the heating means of Buttner for the housing having a conveyor belt of Moarn for achieving the desired results of reducing the volatile content of the feed materials through the application of heat. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of a fire suppression system Folk with the combined system of Buttner and Moarn for the purpose of preventing and extinguishing fires within a heating screw conveyor and to have used a fire suppression structure and control structure of Tanaka using water to perform the function of fire suppression.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regard to claim 10, Buttner discloses that heat is supplied to the screw at a temperature and rate sufficient to maintain the volute surfaces at a temperature of at least 400 degrees F.  See col. 19, lines 7-11.  Buttner is silent in regard to the operational temperature of the heating means, but the cited limitation merely regards the manner of operating the apparatus and does not further limit the Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Therefore, it is viewed that the combined apparatus is capable of being operated as claimed.
In regard to claim 11, Buttner discloses that the housing can be formed of steel.  See col. 25, lines 37-43.  Buttner is silent in regard to specifically using stainless steel, but discloses at various locations throughout the specification that corrosion resistance of the materials used to construct the apparatus must resist corrosion.  Therefore, the Examiner takes Official Notice that it would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the inner wall of the housing using stainless steel alloys as such alloys are extremely well known to be corrosion resistant as such an application of stainless steel is routine in the art.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
In regard to claim 12, Buttner discloses that the system can be constructed from multiple modules (units 262,265,270,271) which each include means for heating and two screws.  See Figure 12 and col. 30, line 58 through col. 32, line 11.
In regard to claim 13, Buttner discloses that the screws in the system can be approximately 8 feet long in one example.  See col. 35, lines 8-10.  Buttner does not disclose the length of the entire apparatus, but the Courts have held that the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, where the only difference between 
In regard to claims 16 and 17, it is viewed that the inner wall of the apparatus of Buttner includes at least four straight segments separated by four bend lines to form a wedge structure (trough 213) extending between and parallel to the first and second augers. See Figure 8 and col. 26, lines 45-64.

Claims 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buttner in view of Moarn, Folk, Tanaka and Zenteno et al. (US 8,233,784; hereinafter “Zenteno”).
In regard to claims 10 and 14, Buttner is silent in regard to wherein the heating elements include ferritic iron-chromium-aluminum alloy wire heating elements.  The rejection of claim 10 is included in case it is viewed that the heating element of the above combination is not capable of operating at the recited temperature.
Zenteno discloses an infrared-radiant heater (see col. 1, line 14) comprising a ferritic alloy (FeCrAl) wire element (col. 7, lines 11-20).  It is viewed that the heating element of Zenteno is capable of operating at 2000 degrees F as the recited the composition and structure is substantially identical to that of the claims.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wire heating element of Zenteno with the above combined .
Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Tanaka fails to teach or suggest a water injection fire suppression system in combination with an infrared heating source.  The Examiner respectfully disagrees.  Tanaka teaches that another known fire suppressant can be used instead of CO2.  Folk teaches that water can be used in a fire suppressant system. Thus, it would have been obvious to have used water in the fire suppressant system without creating any new or unexpected results.  It is further noted that the system as claimed does not explicitly require water, only that the injection system be capable of using water.  Tanaka explicitly discloses that the fire suppression system includes a canister which can accept other fire suppressants.  Therefore, it would have been obvious to have used the injection system with the infrared heating system as the combination flows naturally from the disclosures of the prior art.  
Applicant argues that the fire suppression system of Tanaka is intended for a batch-type process rather to the conveyance system presented in the claims, and thus is of limited relevance.  The Examiner respectfully disagrees.  The Examiner notes that Folk discloses a screw conveyor, which is analogous to the claimed auger conveyor, having a fire suppression system.  Thus, it is clear that conveyance heating systems also have a risk of fire.  Applicant has further not cited a structural difference between the fire suppression systems as used in a batch-type process as opposed to a conveyance system and it is noted that Tanaka includes the same structures as claimed.   
Applicant argues that Folk and Tanaka are silent in regard to generating an alarm upon activation of the injection system.  The Examiner respectfully disagrees.  Tanaka discloses that the computer 20 which is coupled to the fire suppression system 178 is also connected to a control panel 21 for displaying the conditions of the process cycle and decontamination chamber and a printer 186 for generating a hard copy of activities.  It is viewed that the control panel and/or the printer would necessarily function in a manner equivalent to the claimed generation of an alarm as Tanaka teaches that “other pertinent data can equally be obtained and recorded.”  See col. 14, lines 1-10 of Tanaka.  Further, the Examiner has taken Official Notice that the generation of an audible or visible alarm by a fire detection system, as used in home fire detection devices, is extremely well known in the prior art and would have been obvious to one of ordinary skill in the art for the purpose of alerting people of dangerous conditions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774